Case 1:18-cv-01572-LMB-IDD Document 1-12 Filed 12/20/18 Page 1 of 3 PageID# 127




                       Exhibit K
Case 1:18-cv-01572-LMB-IDD Document 1-12 Filed 12/20/18 Page 2 of 3 PageID# 128



                                                                               NELSON M ULLINS RILEY & SCARBOROUGH LLP
                                                                               ATTORNEYS AND COUNSELORS AT LAW

John C. McElwaine                                                              101 Constitution Avenue, NW | Suite 900
(Admitted in DC & SC)                                                          Washington, DC 20001
T 202.689.2939 F 803.255.9831                                                  T 202.689.2800 F 202.689.2860
john.mcelwaine@nelsonmullins.com                                               nelsonmullins.com




                                                        November 13, 2018

  VIA EMAIL AND U.S. MAIL

  American Registry for Internet Numbers (ARIN)
  Attention: Financial and Legal Services Department
  3635 Concorde Parkway, Suite 200
  Chantilly, Virginia 20151
  Email: billing@arin.net

           RE:       Loss of ARIN Services.

  Dear Madam or Sir:

  This law firm represents Micfo, LLC, and its wholly owned subsidiaries, OppoBox, LLC and
  Telentia, LLC (collectively, “Micfo’). As you may know, on October 19, 2018, Micfo placed
  three inter-regional transfer requests of IP addresses owned by Micfo, LLC, and its subsidiaries,
  OppoBox, LLC and Telentia, LLC, pursuant to Section 8.4 of the ARIN Number Resource
  Policy Manual (“Policy”).

  We understand that the transfers were “placed on hold” while ARIN conducted a review of these
  organizations pursuant to Policy 12.2.b. Section 12.1 of the Policy states that ARIN may
  conduct a review, “whenever ARIN has reason to believe that the resources were originally
  obtained fraudulently or in contravention of existing policy.” Please feel free to reach out to me
  with any requests for “reasonable related documentation”, as Micfo is happy to assist ARIN with
  its review.

  In addition, several of Micfo’s ARIN services have been significantly interrupted as they are
  unable to run any of the following functions related to their IP resources:

           - Modify
           - Manage Reverse DNS
           - Manage RPKI
           - Manage Organization or Resource POCs
           - Create Reassignment




     C ALIFORNI A | CO LORADO | D IST RICT   OF   CO L UMB IA | FLOR ID A | GEORG I A | M AR YL AND | M ASS AC HUSET T S | NEW YO RK
                              NORT H C AROL IN A | SO UT H C AROLINA | TE NNESSEE | WEST VIR GINI A
Case 1:18-cv-01572-LMB-IDD Document 1-12 Filed 12/20/18 Page 3 of 3 PageID# 129



 American Registry for Internet Numbers (ARIN)
 Attention: Financial and Legal Services Department
 Page 2

 We note that ARIN only has rights to stop Services upon a breach of Sections 2(c)-(e), 4, 7 or 11.
 Policy at Section 13(b). Micfo is unaware of any alleged breach of Section 2(c)-(e) or Section 7,
 has timely made all payments under Section 4, and has not refused claim for indemnity (as none
 has been requested) under Section 11. We are simply at a loss as to why these crucial services
 have been suspended.

 We would respectfully request immediate restoration of these services or a reply as to the cause
 or justification of such interruptions. Time is of the essence as the loss of service causing
 interruption of the services that Micfo renders to its customers. In fact, Micfo recently lost a
 potential customer as a result.

 We look forward to your response. In the event that ARIN is represented by counsel in this
 matter, please forward this letter and direct all future communications with us through him or
 her.

                                              Very truly yours,



                                              John C. McElwaine

 JCM/
